Citation Nr: 0019001	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-03 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1941 to September 
1945.

An RO rating decision in October 1986 denied the veteran's 
claim for service connection for an epigastric condition, on 
the basis that the evidence did not show that the veteran 
incurred or aggravated an epigastric condition during his 
period of military service.  The veteran was notified of this 
decision, and he did not appeal.

A decision by the Board of Veterans' Appeals (Board) in 
October 1992 determined that there was no new and material 
evidence to reopen the veteran's claim for service connection 
for irritable bowel syndrome.

This matter comes to the Board from an August 1998 RO rating 
decision that (1) denied service connection for irritable 
bowel syndrome, and (2) denied an increased evaluation for 
the veteran's PTSD (rated 30 percent under diagnostic 
code 9411).  The veteran submitted a notice of disagreement 
in September 1998, and the RO issued a statement of the case 
in October 1998.  The veteran submitted a substantive appeal 
in March 1999.

Entitlement to an increased rating for PTSD will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1986, service 
connection for an epigastric condition was denied.

2.  A Board decision in 1992, found no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for irritable bowel syndrome.


3.  Some of the evidence received since the 1992 Board 
decision has not previously been submitted to VA, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's claim for service connection for irritable 
bowel syndrome is plausible.


CONCLUSIONS OF LAW

1.  The unappealed 1986 RO decision, denying service 
connection for an epigastric condition, was final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.192 (1986).

2.  Evidence submitted since the 1992 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for irritable bowel syndrome is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for an Irritable Bowel 
Syndrome.

A.  Factual Background

The veteran had active service from October 1941 to September 
1945.

Service department records show that the veteran participated 
in the following battles and campaigns:  Algeria-French 
Morocco, Tunisia, Sicily, Normandy, Northern France, 
Rhineland, Ardennes, and Central Europe.

The evidence of record at the time of the 1992 Board 
decision, determining that there was no new and material 
evidence to reopen the veteran's claim, consisted primarily 
of morning reports and sick reports from military service; a 
1946 report of gastrointestinal series; a 1982 medical 
statement from the veteran's treating physician showing 
treatment for irritable bowel syndrome; and testimony of the 
veteran.

Evidence submitted since the 1992 Board decision includes a 
1993 hospital discharge summary; a 1994 report of VA 
examination, showing an Axis III diagnosis of irritable bowel 
syndrome; a 1994 report of abdominal series; a 1995 report of 
pelvis examination; and a 1996 report showing a history of 
irritable bowel syndrome.  The 1994 report of VA examination 
includes an examiner's opinion that the veteran was suffering 
from PTSD, and that the various physical symptoms reported by 
the veteran and experienced since 1945/1946 were, in fact, 
related to the veteran's anxiety state, secondary to his 
combat experiences in World War II.

Statements by the veteran in the claims folder are to the 
effect that, while serving in England, he sought treatment 
for irritable bowel syndrome and was given Maalox and sent 
back to camp.

B.  Legal Analysis
 
As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The RO had notified the veteran of the information 
needed to reconstruct medical data.  In this regard, the 
veteran had submitted morning reports and sick reports, and 
had described the circumstances, hardships, and conditions of 
his service. The Board notes that it is incumbent upon the VA 
to afford the veteran's claim heightened consideration due to 
the unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse 1992 decision, 
determining that there was no new and material evidence, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (the Court) had 
the opportunity to discuss the relationship between 
determinations of new and material to reopen and those of 
well-groundedness.  Elkins v. West, 12 Vet. App. 209 (1999).  
The Court also noted that, in rejecting the Colvin 
reasonable-possibility-of-outcome-change test, Hodge 
effectively decoupled the existing relationship under the 
Court's case law between determinations of well-groundedness 
and of new and material evidence to reopen. Prior to Hodge, 
no opinion of the Court ever suggested that evidence that was 
sufficient to reopen might not be sufficient to well ground a 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993) (quoting 
Gober v. Derwinski, 2 Vet.App. 470,472 (1992)) (New and 
material evidence "is, by its nature, well grounded"); 
Robinette v. Brown, 8 Vet.App. 69,76 (1995) (a lower 
evidentiary threshold is applicable to determining whether a 
claim is well grounded); (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
and the need to satisfy the third new-and-material evidence 
requirement ("reasonable possibility") is slight).  

Prior to the 1992 Board decision, the evidence of record did 
not show that irritable bowel syndrome was demonstrated in 
service or otherwise attributable to active service, and 
there was no other basis to support an award of service 
connection.  The evidence added to the record after the 1992 
Board decision includes statements by the veteran to the 
effect that he sought treatment for irritable bowel syndrome 
while serving in England; records showing a more recent 
diagnosis of irritable bowel syndrome; and a medical opinion 
on VA examination in August 1994 suggesting a linkage between 
the veteran's physical symptoms, reported since military 
service, to the veteran's anxiety state secondary to his 
combat experiences.  Here we observe that in light of these 
combat experiences the veteran recently established service 
connection for post traumatic stress disorder (PTSD).  This 
evidence is of such significance that it must be considered 
to fairly evaluate the merits of the claim.  Hence, the 
evidence is "new and material."

As new and material evidence has been submitted since the 
October 1992 Board decision, the application to reopen the 
claim for service connection for irritable bowel syndrome is 
granted.


Well Groundedness.

As the veteran's claim has been reopened, the Board must now 
determine whether based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded under 38 U.S.C.A. § 5107(a0.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in the 
developing the facts pertinent to the claim attach. Id.

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an inservice injury or disease; and (3) a 
nexus between the current disability and the inservice injury 
or disease (or an established service-connected condition).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection connotes many factors, but basically it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (1999).  With regard 
to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (hereinafter, the Court) has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for PTSD.  Records show that 
the veteran has complained of irritable bowel syndrome and 
epigastric problems since his discharge from service.

Post-service medical records note a history of irritable 
bowel syndrome and recent diagnosis of irritable bowel 
syndrome.  A 1994 report of VA examination reflects that the 
veteran's physical problems, as noted in his post-service 
medical records and reported by the veteran since discharge, 
are related to his anxiety state and combat experiences in 
World War II.  These medical records do not specifically link 
the veteran's current irritable bowel syndrome to service or 
a service-connected disorder but raise a reasonable 
possibility that irritable bowel syndrome may be related to 
events in service or service-connected disability.  This 
evidence satisfies the criteria for a well-grounded claim.  
As noted by the Court in Beck v. West, No. 97-1884 (U.S. Vet. 
App. June 27, 2000), the threshold for a well-grounded claim 
is "unique and uniquely low."  Hence, the Board finds that 
there is evidence of a well-grounded claim for service 
connection for irritable bowel syndrome.


ORDER

As new and material has been received to reopen the claim of 
service connection for irritable bowel syndrome and the claim 
is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed below.


REMAND

The veteran contends that he is entitled to a higher rating 
for his PTSD symptoms.  The veteran's claim is plausible, and 
therefore well grounded.  However, having found that the 
veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  

Fulfillment of the VA statutory duty to assist the veteran 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

In addition, the VA's duty to assist includes the conduct of 
a VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, supra. 

Here, the veteran contends that his PTSD symptoms have 
worsened since his last VA examination in August 1994.  
Records show that the veteran has undergone further 
outpatient counseling as recently as the spring of 1998.  
Reports of the veteran's ongoing treatment for PTSD are 
relevant to his claim and should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the action taken above, the Board further notes 
that de novo review of the veteran's claim of service 
connection for irritable bowel syndrome by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
indicated development should be undertaken in this regard, 
including examinations to determine the etiology of his 
irritable bowel syndrome and/or its relationship, if any, to 
his service connected psychiatric disability.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine if he has any additional 
arguments to present with respect to his 
claim for service connection for 
irritable bowel syndrome.  He should be 
requested to identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his gastrointestinal complaints.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.
  

2.  The RO should also ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for PTSD since 1998.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records not 
already included in the claims folders, 
including ongoing outpatient counseling 
records.


3.  The RO should schedule the veteran 
for examinations by a VA psychiatrist and 
a VA gastroenterologist to determine the 
etiology of the veteran's irritable bowel 
syndrome. All indicated studies are to be 
conducted. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
requested study.  The examiners should 
offer an opinion as to the etiology of 
the veterans irritable bowel syndrome, 
including whether it is as least as 
likely as not that his irritable bowel 
syndrome is related to or caused by his 
PTSD.  The examiners should alternatively 
indicate whether it is at least as likely 
as not that the veteran's irritable bowel 
syndrome is aggravated by his service-
connected PTSD, and, if so, note what 
level of disability is attributable to 
aggravation.  The gastroenterologist and 
psychiatrist must correlate all 
diagnostic studies and reconcile any 
differences.  The examiners must 
specifically address the opinion rendered 
on VA examination in August 1994 by a VA 
clinical psychologist.  All opinions 
provided must be accompanied by a 
complete rationale.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should assign a GAF (global 
assessment of functioning) score, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th Edition 
(DSM-IV), and state what this score 
means.  In order to assist the examiner 
in providing the requested information, 
the claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The criteria 
for mental disorders should be added to 
the claims folder for the convenience of 
the examiner.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the instructions 
contained in this remand and if they are 
not met, the RO should undertake 
corrective procedures.

6.  After the above development, the RO 
should review the claim.  If the decision 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 



